            Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

                                 Holding a Criminal Term
                             Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA,                                     CRIMINAL NO.

vs.                                                           Grand Jury Original

ELMER BAKER,                                                  18 U.S.C. § 371
                                                              (Conspiracy to Violate the Anti-
                Defendant.                                    Kickback Statute)

                                                              18 U.S.C. § 1343
                                                              (Wire Fraud)

                                                              18 U.S.C. §2
                                                              (Aiding and Abetting, Causing an
                                                              Act to be Done)

                                                              18 U.S.C. § 981(a)(1)(C) and
                                                              28 U.S.C. § 2461(c)
                                                              (Criminal Forfeiture)


                                         INDICTMENT

The Grand Jury charges that:

                                        General Allegations

       At all times relevant to this Indictment:

                               The Defendant and Related Individuals

       1.       Defendant ELMER BAKER was a project manager for Company A, a prime

contractor. He managed the contract, GS-11P-08-MK-C-0062 ("Perimeter Hardening Contract"),

which was a contract awarded to Company A for the hardening of concrete pillars at the Harry S.

Truman Federal Building, a Department of State facility located at 2201 C Street, Northwest,

Washington D.C. ("State Department Facility").
            Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 2 of 10



       2.       Co-Conspirator John Przybyla ("Przybyla") operated and managed Capital

Contracting, Inc. ("Capital Contracting"), an Ellicott City, Maryland-based construction company,

which was awarded a subcontract from Company A to perform the hardening of the concrete pillars

at the State Department Facility.

                                    Perimeter Hardening Contract

       4.       The Perimeter Hardening Contract was a sole-source, firm-fixed price contract

awarded to Company A on or about December 23, 2008 for providing labor, materials, equipment,

and supervision to complete the demolition, abatement, and construction services for the State

Department Facility. The contract was originally awarded for approximately $12,395,075. The

contract was modified approximately 33 times, which resulted in the contracted increasing in value

to approximately $20,057,055.

       5.       Company A awarded a subcontract to Capital Contracting on or about March 17,

2009 for the performance of a portion of the construction under the prime contract, and ultimately

utilized Capital Contracting as a subcontractor for hardening parking garage columns on

approximately five modifications of the Perimeter Hardening Contract.

       6.       Under relevant federal regulations, the prime contractor and subcontractor have to

furnish complete, accurate, and current pricing data with respect to any change order or

modification of the contract where the value of the modification would exceed $750,000. In the

context of the Perimeter Hardening Contract, accurate pricing data meant that Company A had to

provide the U.S. General Services Administration ("GSA"), which administered the Perimeter

Hardening Contract, the actual cost estimates furnished to the prime contractor by the

subcontractor. The contract also allowed for Company A to collect 10 percent of the costs of

performing the required work as overhead and profit in a separate, labeled line item. For each

                                                 2
            Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 3 of 10



applicable modification, Company A would then have to certify that it had complied with the terms

and conditions of the contract for each applicable modification.

                                            COUNT 1
                          (Conspiracy to Solicit Unlawful Kickbacks)
                           [Title 18, United States Code, Section 371]

       7.       From in or around March 2009, and continuing until on or about September 6, 2017,

in the District of Columbia, and elsewhere, the Defendant,

                                       ELMER BAKER,

and others known and unknown to the grand jury, willfully, and knowingly combined, conspired,

confederated and agreed to commit an offense against the United States of America, to wit, to

violate Title 41, United States Code, Sections 8702 and 8707, by knowingly and willfully

soliciting, accepting, and attempting to accept a kickback, that is, money, fees, commissions,

credits, gifts, things of value, and compensation provided, directly and indirectly, from a

subcontractor employee, Przybyla, a co-conspirator, for the purpose of improperly obtaining

favorable treatment in connection with a prime contract and subcontract relating to a prime

contract, in violation of Title 18, United States Code, Section 371.

                              Manner and Means of the Conspiracy

       8.       The manner and means by which BAKER and his co-conspirators carried out the

conspiracy included, but were not limited to, the following:

       9.       In or around June 2010, and after Company A awarded the initial subcontract to

Capital Contracting, Przybyla began providing meals, golf sessions, vacations, and other things of

value to BAKER in order to receive contract modifications from BAKER and Company A. Many

of these meals, golf sessions, and vacations involved Przybyla as well, but other times, Przybyla

paid for BAKER to take vacations on his own. For example, in or around March 2014, Przybyla

                                                 3
         Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 4 of 10



paid for BAKER to travel to the Pinehurst Resort in North Carolina and golf at the resort. Przybyla

also paid for BAKER to vacation to Pensacola, Florida.

       10.     Beginning in or around 2015, BAKER began demanding cash kickbacks from

Przybyla in exchange for Capital Contracting receiving continued contract modifications. He

demanded that Przybyla pay him 10 percent of value of the expected modifications.

       11.     In order to receive these cash kickbacks, BAKER created a shell company, Dolphin

Consulting and Associates ("Dolphin"), in the state of Florida. BAKER created Dolphin for the

purpose of receiving these payments and sent Capital Contracting false invoices for "project

management" services performed by Dolphin on the Perimeter Hardening Contract. The purpose

of these false invoices was to make the kickback payments appear legitimate.

       12.     BAKER also took steps to prevent the GSA from discovering the kickback

arrangement. On or about February 12, 2016, Przybyla submitted a cost proposal for a contract

modification to BAKER, which included a line item for $100,000 for "project management." This

money was intended to cover the kickbacks that Przybyla had been paying to BAKER in exchange

for being awarded the contract modifications. However, BAKER told Przybyla he did not want

the kickbacks labeled as "project management" and instructed Przybyla to distribute the $100,000

among the other line items, in order for money to be harder to detect. On or about February 15,

2016, Przybyla sent BAKER the updated cost proposal, which did not contain the line item for

project management, but instead had inflated several other line items by a total of approximately

$100,000.

                                            Overt Acts

        13.    In furtherance of the conspiracy and to effect and accomplish the objects thereof,

BAKER and his conspirators committed overt acts in the District of Columbia and elsewhere,

                                                 4
          Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 5 of 10



including, but not limited to, those described above as well as the following:

       14.     In or around March 2014, Przybyla paid for BAKER to travel to the Pinehurst

Resort in North Carolina and golf at the resort.

       15.     On or about May 22, 2015, BAKER incorporated Dolphin in the state of Florida.

       16.     On or about the following dates, among others, Przybyla made kickback payments

via check to Dolphin for BAKER in the following approximate amounts:

                         Approximate             Approximate
                        Date of Payment        Amount of Payment
                            6/29/2015                  $15,000

                            7/17/2015                  $12,250

                            8/10/2015                  $13,125

                            9/30/2015                  $12,875

                           11/11/2015                  $6,250

                           12/23/2015                  $7,125

                           12/23/2015                  $6,075

                            2/24/2016                  $13,375

                            3/21/2016                  $12,625

                            12/7/2016                  $24,750

                            12/28/2016                 $15,000

                             2/6/2017                  $15,000

                            3/28/2017                  $14,375

                            4/19/2017                  $15,000

                             5/9/2017                  $14,750
                                                   5
          Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 6 of 10



                            Approximate           Approximate
                           Date of Payment      Amount of Payment
                               7/10/2017               $14,750

                               7/24/2017               $15,000

                                8/3/2017               $14,750



                   (All in violation of Title 18, United States Code, Section 371)

                                             COUNTS 2-5
                                             (Wire Fraud)
                          [Title 18, United States Code, Sections 1342 and 2]

        17.     Paragraphs 1 through 6 of this Indictment are incorporated by reference as though

set forth fully herein.

        18.     Beginning in or around June 2010 and continuing until in or around August 2017,

as specified in each count below, in the District of Columbia and elsewhere, the Defendant,

                                           ELMER BAKER,

together with others known and unknown to the Grand Jury, did knowingly, and with intent to

defraud, devise a scheme and artifice to defraud and to obtain money and property by means of

false and fraudulent pretenses, representations and promises, knowing that such pretenses,

representations, and promises were false and fraudulent when made, and did transmit and cause to

be transmitted by means of wire communications in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of executing the scheme and artifice.

                                   Purpose of the Scheme to Defraud

        19.     The purpose of the scheme and artifice was for BAKER to unlawfully earn

compensation for himself by defrauding the GSA through the submission of false and fraudulent



                                                  6
         Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 7 of 10



contract modifications to the GSA, which overstated the costs associated with each of the

modifications.

                                        Scheme and Artifice

       20.       The scheme and artifice executed by BAKER included, but was not limited to, the

following:

       21.       When additional work was needed on the State Department Facility, BAKER

would obtain a cost worksheet from Przybyla, listing the costs that Przybyla would incur

performing the needed work on the State Department Facility, in order to submit a proposed

contract modification to the GSA.

       22.       Under the terms of the Perimeter Hardening Contract, BAKER was required to

transmit Capital Contracting's costs as estimated by Przybyla without any markup to the GSA.

However, on each of the contract modifications, BAKER inflated the contract costs without telling

Przybyla, ensuring that the additional money would flow back to Company A. Additionally,

BAKER certified that he had complied with the requirements of the contract, when he had in fact

not complied.

       23.       Upon providing his inflated cost estimates to the GSA, BAKER caused the

certifications and requests for payment on the fraudulent contract modifications to be transmitted

by email from the GSA National Capital Region Regional Office Building, located in the District

of Columbia to servers located outside of the District of Columbia.

                                           Use of Wires

       24.       On or about the dates set forth below, in the District of Columbia, and elsewhere,

for the purpose of executing the above-described scheme and artifice to defraud and to obtain

money and property by means of materially false and fraudulent pretenses, representations, and

                                                 7
          Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 8 of 10



promises, knowing that the pretenses, representations, and promises were false and fraudulent

when made, the Defendant did knowingly transmit and cause to be transmitted in interstate and

foreign commerce, by means of wire communications, certain writings, signs, signals, and sounds,

as set forth in each count below:



           Approximate
  Count                                   Description of Wire Communication
              Date
                                BAKER caused GSA Employee #1 to electronically transmit
                                  Company A Payment Application #41 from the District of
                              Columbia to servers located outside the District of Columbia. In
     2       10/28/2015
                              this application BAKER falsely certified that he followed all the
                                applicable rules and regulations associated with the Perimeter
                                          Hardening Contract and its modifications.
                                BAKER caused GSA Employee #2 to electronically transmit
                                  Company A Payment Application #43 from the District of
                              Columbia to servers located outside the District of Columbia. In
     3        8/9/2016
                              this application BAKER falsely certified that he followed all the
                                applicable rules and regulations associated with the Perimeter
                                          Hardening Contract and its modifications.
                                BAKER caused GSA Employee #2 to electronically transmit
                                  Company A Payment Application #44 from the District of
                              Columbia to servers located outside the District of Columbia. In
     4       11/10/2016
                              this application BAKER falsely certified that he followed all the
                                applicable rules and regulations associated with the Perimeter
                                          Hardening Contract and its modifications.
                                BAKER caused GSA Employee #1 to electronically transmit
                                  Company A Payment Application #46 from the District of
                              Columbia to servers located outside the District of Columbia. In
     5        2/6/2017
                              this application BAKER falsely certified that he followed all the
                                applicable rules and regulations associated with the Perimeter
                                          Hardening Contract and its modifications.


                 (All in violation of Title 18, United States Code, Section 1343)




                                                8
            Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 9 of 10



                                FORFEITURE ALLEGATIONS
                                  [18 U.S.C. § 981(a)(1)(C)]

       1.       The General Allegations and the allegations of Counts 2 through 5 in this

Indictment are re-alleged and incorporated fully herein by reference for the purpose of alleging

forfeiture to the United States of America of certain property in which the defendant, ELMER

BAKER ("BAKER") has an interest.

       2.       Upon conviction of any violation of Title 18, United States Code, Section 1343, as

alleged in Counts 2 through 5 of this Indictment, BAKER shall forfeit to the United States any

property, real or personal, which constitutes or is derived from proceeds traceable to the

commission of the offense, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c).

       3.       The property subject to forfeiture includes, but is not limited to, approximately

$690,000, which represents a sum of money derived from the commission of the alleged wire fraud

offenses.

       4.       If any of the property described above, as a result of any act or omission of the

defendant:

                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited with, a third party;

                c.     has been placed beyond the jurisdiction of the court;

                d.     has been substantially diminished in value; or

                e.     has been commingled with other property which cannot be divided without

                       difficulty,




                                                 9
         Case 1:19-cr-00185-ABJ Document 1 Filed 05/31/19 Page 10 of 10



it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendant, up to the value of the above forfeitable

property, and in addition, to require the defendant to return any such property to the jurisdiction

of the court for seizure and forfeiture.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), as incorporated by Title

28, United States Code, Section 2461(c), and the procedures set forth in Title 21, United States

Code, Section 853.

                                                            A TRUE BILL




                                                            FOREPERSON

ROBERT ZINK
ACTING CHIEF, FRAUD SECTION
CRIMINAL DIVISION
UNITED STATES DEPARTMENT OF JUSTICE



       By:
               VASANTH SRIDHARAN
               TRIAL ATTORNEY, FRAUD SECTION




                                               10
